                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-427-FDW-DCK

 RUDY G. PASTORA-CABRERA,                           )
                                                    )
                Plaintiff,                          )
                                                    )
    v.                                              )        ORDER
                                                    )
 PAVERS, WALLS AND STAMPED                          )
 CONCRETE, LLC; CJG PROPERTY                        )
 INVESTMENTS, LLC;                                  )
 EDITH GRANCHO; and JOAQUIM                         )
 GRANCHO,                                           )
                                                    )
                Defendants.                         )
                                                    )

         THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The mediator, Meredith S. Jeffries, filed a “Certification Of Mediation Session” (Document No.

20) notifying the Court that the parties reached a settlement on July 20, 2020. The Court

commends the mediator, counsel, and the parties for their efforts in resolving this matter.

         IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before August 24, 2020.

         SO ORDERED.


                                          Signed: July 23, 2020




      Case 3:19-cv-00427-FDW-DCK Document 21 Filed 07/23/20 Page 1 of 1
